Citation Nr: 0925979	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-14 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2. Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for loss of vision in the right eye.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

5. Entitlement to service connection for headaches. 

6. Entitlement to service connection for alcoholism.

7. Entitlement to service connection for hypoglycemia.

8. Entitlement to service connection for impaired immunity, 
swollen prostate and swollen lymph nodes, to include as 
secondary to herbicide and radiation exposure.

9. Entitlement to service connection for bilateral loss of 
vision.

10. Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board notes that in the June 2005 rating decision, the RO 
reopened the Veteran's claim for service connection for loss 
of vision in the right eye and denied entitlement to service 
connection on the merits.  As reflected in the 
characterization of the issues on the first page of this 
decision, the Board is required to consider the issue of 
finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  As the determination made as to finality 
herein is consistent with the RO's decision and favorable to 
the Veteran, he is not prejudiced by the Board's actions 
herein.  See Barnett at 4; Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Bilateral hearing loss is manifested by Level I hearing 
acuity in the right ear and Level IV to Level V hearing 
acuity in the left ear. 

2. A rating decision issued in May 1973 denying service 
connection for loss of vision in the right eye is final.

3. Evidence added to the record since May 1973 is neither 
cumulative nor redundant of the evidence of record at that 
time and raises a reasonable possibility of substantiating 
the Veteran's claim.

4. Resolving all doubt in the Veteran's favor, the Veteran is 
presumed to have been exposed to herbicides coincident with 
service in the Republic of Vietnam.

5. Diabetes mellitus is presumed to be a result of herbicide 
exposure during service in the Republic of Vietnam. 

6. TMJ syndrome was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.

7. Headaches were not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.

8. The Veteran filed his claim for service connection for 
alcoholism in May 2004, after the passage of congressional 
legislation prohibiting the grant of direct service 
connection for alcohol and drug abuse in claims filed on or 
after October 31, 1990. 

9. Hypoglycemia is a laboratory finding and is not a 
disability under VA statutes and regulations.

10. The Veteran is not shown to have been exposed to ionizing 
radiation during service.

11. The medical evidence of record does not demonstrate a 
chronic disability associated with impaired immunity, swollen 
prostate, and swollen lymph glands.

12. The medical evidence of record does not demonstrate the 
presence of a superimposed disease or injury of the eyes 
causing loss of vision.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008). 

2. The May 1973 rating decision is final; new and material 
evidence has been received to reopen the previously denied 
claim seeking service connection for loss of vision in the 
right eye.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3. Diabetes mellitus is presumed to have been incurred during 
active duty military service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4. TMJ syndrome was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).
5. Headaches were not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

6. The claim for service connection for alcoholism is 
precluded by law.  38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301(a), (d) (2008).

7. Hypoglycemia is not a disability for which applicable law 
permits the award of service connection.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

8. Impaired immunity, swollen prostate, and swollen lymph 
glands, to include as secondary to herbicide exposure and 
radiation, were not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008). 

9. Bilateral loss of vision was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the Veteran's claim 
for service connection for loss of vision in the right eye 
and to grant service connection for diabetes mellitus is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations as to those claims.  

With regard to the initial rating and remaining service 
connection claims, VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letters in July 2004 and January 2005 with 
regard to his service connection claims, prior to the initial 
unfavorable AOJ decision issued in June 2005.  Additional 
letters were sent in May 2006 and August 2007, which were 
relevant to both the service connection and initial rating 
claims.

The Board observes that the pre-adjudicatory VCAA notices 
issued in July 2004 and January 2005 informed the Veteran of 
the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  The Board observes that the only notice with 
respect to the Veteran's initial rating claim was sent after 
the June 2005 decision.  

However, initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-adjudicatory 
notice as to substantiating disability ratings.  
Further, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Moreover, the Board observes that a 
statement of the case (SOC) and supplemental SOC (SSOC) 
constitute "readjudication decisions" that comply with all 
due process requirements if preceded by adequate VCAA notice.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328.  
In the present case, the May 2006 and August 2007 letters 
advised the Veteran of the evidence necessary to substantiate 
a disability rating and effective date and these notices were 
followed by SSOCs.  Therefore, the Board finds that the 
defect with regard to the timing of notice as required by 
Dingess/Hartman was cured by subsequent readjudication.  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41, citing Mayfield, 
444 F.3d at 1333.  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with VA examinations.  The Veteran's service treatment 
records, VA treatment records, private treatment records, and 
the reports of May 2005 and September 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  

The Board observes that the Veteran identified records from 
Dr. B., Dr. L., and CS as related to his claims.  However, 
the authorizations to release these records were deemed 
deficient, and the Veteran did not reply to the RO's requests 
for more information.  As the Court stated in Wood v. 
Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Therefore, in the present case, the Board determines 
that VA is not obligated to make further efforts to obtain 
the records identified by the Veteran.  As such, the Board 
finds that VA has satisfied its duty to assist the Veteran in 
attempting to obtain available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  The Board observes that the 
Veteran has not been provided a VA examination with respect 
to his claimed TMJ syndrome, headaches, alcoholism, 
hypoglycemia, impaired immunity, swollen prostate, swollen 
lymph glands, and bilateral loss of vision.  In this case, 
the Board finds that a current VA examination to determine 
whether the Veteran has any of these disorders as a result of 
his military service is not necessary to decide his claims.  
As discussed below, VA benefits for alcoholism are barred as 
a matter of law and hypoglycemia, impaired immunity, swollen 
prostate, swollen lymph glands, and bilateral loss of vision 
are not disabilities for VA purposes; thus, a medical opinion 
as to etiology of these claimed disorders would be 
superfluous.  

With respect to the other disorders, there is no reference in 
service to TMJ syndrome or headaches that could be the basis 
for a medical opinion.  Hence, any current medical opinion 
linking such disabilities to the Veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the Veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to TMJ syndrome or 
headaches in service, there is no competent basis upon which 
to conclude that the Veteran's current disabilities are is 
related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the Veteran.  Thus, the Board concludes that 
VA examinations on these issues are not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.  

The two VA examinations of record are related to the 
Veteran's service-connected bilateral hearing loss, the 
Board observes that when VA undertakes to provide a VA 
examination, it must ensure that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
With respect to audiological evaluations in particular, the 
Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  In this regard, the Board sees that 
neither the May 2005 nor September 2007 VA examiner 
specifically discussed the impact of the Veteran's bilateral 
hearing loss on his daily activities.  Even so, the Board 
finds that no prejudice to the Veteran has resulted and that 
the Board may proceed with a decision.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application 
of 38 C.F.R. § 3.321(b) in considering whether referral for 
an extra-schedular rating is warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, in particular the 
Veteran's statements and a June 2006 statement from an 
employer, which discusses the everyday effect the Veteran's 
hearing loss has on his work.  Therefore, while the May 2005 
and September 2007 VA examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficiently documented for the Board to 
ascertain whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. 
§ 3.321(b).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Initial Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Moreover, the Court discussed the concept of the "staging" 
of ratings, finding that it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
at 126-28.  Therefore, the Board has considered the propriety 
of staged ratings in evaluating the Veteran's service-
connected disability.

The Veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).  He 
contends that his disability is of a greater severity than 
contemplated by the assigned noncompensable evaluation.  He 
specifically argues that his hearing loss interferes with his 
ability to teach effectively in a classroom.  Thus, he argues 
that a higher rating should be assigned.
Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Tables VI, VIA (2008).  In order to 
establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 
C.F.R. § 4.85.  Table VIA is for consideration when an 
exceptional pattern of hearing loss is shown, specifically 
when the pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more in a particular ear, determination of the level of 
hearing acuity in that ear will be made using either Table VI 
or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran submitted his claim in May 2004.  During the 
appeal period, he was afforded two VA examinations, one in 
May 2005, and one in September 2007.  The Board notes that 
the results of a May 2004 VA audiogram were not interpreted 
and so may not be considered by the Board.  Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (holding that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Further, 
the results of a June 2006 audiological evaluation are not 
reported.  Additional VA treatment records document the 
Veteran being fitted for hearing aids, but do not provide 
evidence probative of the severity of his hearing loss.

The May 2005 and September 2007 VA evaluations yielded the 
following results with pure tone thresholds measured in 
decibels: 

May 2005




HERTZ




1000
2000
3000
4000
RIGHT

33
35
35
35
LEFT

45
75
80
85

The average decibel loss was 34 decibels in the right ear and 
71 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
84 percent in the left ear.  

September 2007




HERTZ




1000
2000
3000
4000
RIGHT

40
35
45
40
LEFT

50
80
85
90

The average decibel loss was 40 decibels in the right ear and 
76.25 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 80 percent in the left ear.  

Using Table VI, these audiometric test results show the 
Veteran had Level I hearing loss in the right ear and Level 
IV to Level V hearing loss in the left ear during the appeal 
period.  38 C.F.R. § 4.85.  Applying the percentage ratings 
for hearing impairment found in Table VII, Level I hearing 
acuity in the right ear combined with either Level IV or 
Level V hearing acuity in the left ear results in a 
noncompensable rating.  Id.  

The Board acknowledges the statements of the Veteran that his 
bilateral hearing loss warrants a higher rating evaluation, 
as well as the statements of others as to the severity of the 
Veteran's hearing loss.  However, the opinions and 
observations of the Veteran and other laypersons alone cannot 
meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 
(1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2008).  Thus, there is 
no competent evidence showing that the Veteran's hearing loss 
disability is more severe than demonstrated at the VA 
audiological evaluations considered herein.  

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected bilateral hearing loss 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board recognizes that specific complaints 
of how hearing loss affects daily activities are not 
addressed in the rating schedule, and acknowledges that the 
Veteran's hearing loss disability causes him difficulty in 
his work as a health educator.  Further, the Board notes the 
statements of DH as to the particular problems presented by 
the Veteran's teaching situation, e.g. soft-spoken students, 
which increase the impact of his hearing loss on his work.  
However, an extraschedular rating is assigned for marked 
interference with employment caused by the disability, not 
for increased limitation of functionality as a result of 
external influences on the disability.  Moreover, DH 
indicated that hearing loss training and assistance could 
resolve the Veteran's problems in the classroom.  Based on 
the above, the Board does not conclude that the Veteran's 
service-connected bilateral hearing loss results in marked 
interference with employment that is not compensated by the 
rating schedule.  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted.

III. New and material evidence

In a May 1973 rating decision, the RO denied service 
connection for loss of vision in the right eye on the basis 
that the evidence showed no current disability of the right 
eye.  The Veteran did not appeal this decision.  The next 
communication from the Veteran with regard to this claim was 
his May 2004 application to reopen his service connection 
claim for loss of vision, which is the subject of this 
appeal.  Thus, the May 1973 decision is final.  38 U.S.C. 
§ 4005(c) (1970) [38 U.S.C.A. § 7105(c) (2002)]; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in May 2004; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of that decision, the Veteran's service treatment 
records were in the claims file, as well as a March 1973 VA 
examination report that did not discuss his vision.  The 
evidence received since that time is both new and material 
with respect to this claim.

Specifically, at the time of the May 1973 decision, the 
evidence consisted of service treatment records showing that 
the Veteran had needed glasses since 1969.  There was no 
post-service evidence of record demonstrating a current 
disability of the right eye.  Thus, the RO denied the claim 
on the basis that the evidence did not establish that the 
Veteran had a current disability related to loss of vision in 
his right eye.  The evidence received since that time 
establishes that the Veteran has a current disorder of the 
right eye in the form of loss of visual acuity.  Thus, this 
evidence is both new in that it was not of record in May 1973 
and material in that it provides evidence of a current 
diagnosis, which was the missing element of a service 
connection claim in May 1973.  Thus, this evidence is neither 
cumulative nor redundant of the evidence of record in May 
1973 and raises a reasonable possibility of substantiating 
the Veteran's claim.  

Accordingly, the Board concludes that evidence added to the 
record since the May 1973 denial is both new and material, 
and the Board finds that the requirements to reopen the claim 
of entitlement to service connection for loss of vision in 
the right eye have been met.  Therefore, the claim to reopen 
a previously denied claim seeking service connection for loss 
of vision in the right eye is granted.

IV. Service connection

The Veteran has claimed service connection for diabetes 
mellitus, TMJ syndrome, headaches, alcoholism, hypoglycemia, 
impaired immunity, swollen prostate, swollen lymph glands, 
and bilateral loss of vision.  He has particularly related 
his TMJ to oral surgery received in service and his headaches 
and loss of vision to an alleged beating in 1969 at Dover 
AFB.  He has also contended that exposure to herbicides and 
radiation is the cause of diabetes mellitus, impaired 
immunity, swollen prostate, and swollen lymph glands.  The 
law that applies to service connection is as follows.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d); see 38 C.F.R. § 3.309.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 




A. Diabetes mellitus 

Initially, the Board observes that the Veteran has a current 
diagnosis of diabetes mellitus.  In this regard, the Board 
notes that a VA treatment record dated in August 2007 reports 
a diagnosis of diabetes mellitus that was treated with 
dietary restrictions and an October 2008 VA treatment record 
reports a history of diabetes mellitus for three years.  
Although there is some indication that the Veteran's blood 
sugar was "OK" (December 2007), the Board finds that it is 
at least as likely as not that the Veteran has a current 
diagnosis of diabetes mellitus for the purposes of this 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (holding that service connection may be granted if a 
disability existed at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability resolved prior to the Secretary's 
adjudication of the claim).  Thus, the claim turns on whether 
the Veteran's diabetes mellitus is a result of his military 
service. 

The Veteran served during the Vietnam War.  In the case of a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Diabetes mellitus is among the diseases that shall be service 
connected if the Veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  

The Board observes that a request by the RO for certification 
of Vietnam service yielded a response that the Veteran served 
in Vietnam from September 19, 1972 to September 18, 1973.  
Service personnel records reflect that the Veteran's active 
duty service ended in November 1972 at which point he was 
transferred to the Air Force Reserves.  Then, in August 1973 
he was transferred to the Massachusetts Air National Guard.  
Thus, the dates indicated in the certification are 
inconsistent with the Veteran's dates of military service.  
Nevertheless, the Board finds that the certification has some 
probative value in establishing whether the Veteran had 
service in Vietnam.

More importantly, the Veteran contends that he stopped in 
Vietnam on his way to Thailand, and this contention is 
supported by the record.  The Veteran's active duty AF Form 7 
reveals that he served in Thailand from November 28, 1970 to 
November 28, 1971.  A Request and Authorization for Permanent 
Change of Station - Military dated September 8, 1970 shows 
that the Veteran was being reassigned from Dover AFB to APO 
SF 96304 (representing Ubon Air Base, Thailand).  However, 
this document also shows that the Veteran was going TDY for a 
training course from September 25, 1970 to October 28, 1970 
and advised him that "introduction of privately owned 
weapons into RVN is prohibited."  Where the actual training 
was to take place is not reported, but the Board determines 
that the quoted statement indicates that the Veteran was 
going to at least pass through Vietnam on his way to 
Thailand.  Accordingly, resolving all reasonable doubt in 
favor of the Veteran, the Board concludes that the Veteran 
set foot in the Republic of Vietnam.  

As the Veteran performed active duty in the Republic of 
Vietnam, he is presumed to have been exposed to herbicides.  
The law also provides that his diabetes mellitus is presumed 
to be due to his exposure to herbicides.  Accordingly, 
service connection for diabetes mellitus is granted.

B. TMJ syndrome and headaches

Initially, the Board notes that he Veteran meets the criteria 
of having a current diagnosis related to TMJ syndrome and 
headaches.  In this regard, the Board observes that VA 
treatment records reveal complaints of pain over the left 
mastoid and left neck that were found by ENT staff to be very 
likely due to TMJ.  ENT staff referred the Veteran to a 
dentist for further assessment and treatment; however, 
treatment records do not show that the Veteran was seen by a 
dentist.  However, absent evidence that the Veteran's 
symptoms were not due to TMJ syndrome, the Board affords the 
benefit of the doubt to the Veteran and determines that he 
has a diagnosis of TMJ syndrome for the purposes of this 
claim.  
As for his headaches, post-service VA treatment records 
demonstrate treatment for headaches periodically throughout 
the appeal period.  Thus, the Board finds that the Veteran 
has a current disability of headaches.

However, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Thus, the record must also establish that 
the Veteran's current TMJ disorder and headaches are related 
to an in-service event.  

In this regard, the Board notes that the Veteran's service 
treatment records are devoid of complaint, treatment, or 
diagnosis related to either TMJ or headaches, to include his 
service separation examination dated in August 1972.  The 
Veteran underwent an oral gingivectomy of an upper left tooth 
in March 1972, but there was no invasive surgery of the jaw, 
to include surgery on the left TMJ.  The August 1972 
separation examination states that the Veteran's gingivectomy 
had no complications and no sequelae.  There is also no 
documentation of the alleged beating in 1969 that the Veteran 
claims immediately resulted in headaches that have persisted 
since that time.  In fact, at his service separation, the 
Veteran denied having a head injury and did not mention 
headaches, even though he reported eye trouble (loss of 
visual acuity), which he also now contends was due to the 
beating.  

Moreover, the earliest post-service date associated with 
either the Veteran's claimed TMJ syndrome or headaches is 
2003, approximately 21 years after service discharge.  The 
lapse in time between service and the first complaints and 
diagnoses weighs against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board acknowledges the Veteran's statement from September 
2004 in which he asserts that he has had headaches since 
receiving a beating in service in 1969.  The Veteran is 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Thus, he is competent to say he had headaches.  
However, competency is distinguished from credibility. 

In this regard, the Board may not discount the Veteran's 
assertions merely because the Veteran is an interested party.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Nor 
can the Board determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence, but must consider the credibility of the lay 
evidence in and of itself.  Buchanan v. Nicholson, 451 F3d. 
1331 (2006).  However, the Board observes that an April 2005 
VA neurology consult indicates that the Veteran had a two 
year history of headaches that had become progressively worse 
and in September 2004, the Veteran informed an eye examiner 
that he thought his headaches were due to his glasses.  
Additionally, the Veteran has asserted that his left TMJ 
syndrome, diagnosed in 2003, causes headaches.  Further, the 
Veteran did not mention headaches when he filed a service 
connection claim in April 1973 or at the VA examination 
conducted that same month.  For these reasons, the Board does 
not find the Veteran's allegations that he has suffered 
headaches since service to be credible evidence of continuity 
of symptomatology.  Thus, the Board assigns no probative 
value to the Veteran's claims that he has had headaches since 
service.

Finally, no competent opinion is of record suggesting that 
there is a relationship between the Veteran's TMJ disorder or 
headaches and his military service.  Although the Veteran is 
competent to describe his headaches and pain that could be 
associated with a TMJ disorder, only a medical professional 
is competent to diagnosis TMJ syndrome or assess the etiology 
of TMJ syndrome or headaches.  Layno at 469.; see Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu at 494.  
Accordingly, although the Veteran has current disorders of 
TMJ syndrome and headaches, absent competent evidence 
demonstrating a relationship between these disorders and the 
Veteran's military service, service connection is not 
warranted.  


C. Alcoholism

The Veteran alleges that he began drinking in service, that 
drinking was essentially expected during service, and that 
alcohol was made omnipresent by the military.  The Board 
notes that the record reflects that the Veteran stopped 
drinking in October 1981; even so, the Board presumes that, 
as a recovering alcoholic, the Veteran has a current 
disability related to alcoholism.  The Veteran does not 
allege that his alcoholism is secondary to any service-
connected disability, and the Board will not further address 
such a theory of entitlement.  See Robinson v. Mansfield, 21 
Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no 
support in the record need not be considered by the Board; 
the Board is not obligated to consider "all possible" 
substantive theories of recovery).

Direct service connection for alcoholism is barred as a 
matter of law.  Substance abuse disorders are generally 
considered to be the result of willful misconduct on the part 
of the Veteran.  Direct service connection may be granted 
only when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
Veteran's own willful misconduct; or, for claims filed after 
October 31, 1990, not the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOGCPREC 7-99, published 
at 64 Fed. Reg. 52,375 (June 9, 1999); VAOGCPREC 2-98, 
published at 63 Fed. Reg. 31,263 (February 10, 1998).  

The Veteran filed his claim in May 2004.  As his claim was 
filed after October 31, 1990, service connection for his 
abuse of alcohol is prohibited under VA regulations. 

D. Hypoglycemia, impaired immunity, swollen prostate, swollen 
lymph glands, bilateral loss of vision

The Veteran has claimed service connection for hypoglycemia, 
impaired immunity, swollen prostate, swollen lymph glands, 
and bilateral loss of vision.  However, the Board finds that 
none of these claimed disorders constitutes a disability for 
VA purposes.
Hypoglycemia is "an abnormally diminished concentration of 
glucose in the blood."  Dorland's Illustrated Medical 
Dictionary, p. 894 (30th ed. 2003).  In other words, 
hypoglycemia is a laboratory finding and is not a disability 
in and of itself for which VA compensation benefits are 
payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(stating that laboratory results, such as hyperlipidemia, 
elevated triglycerides, and elevated cholesterol, are not 
diagnoses and therefore, are not disabilities appropriate to 
be addressed by the rating schedule).  Additionally, there is 
no evidence of record that shows that the Veteran has a 
current disability manifested by hypoglycemia.  The Veteran 
has alleged that he suffers hypoglycemia due to his 
alcoholism, which as discussed above, may not be service-
connected.  Further, the Board notes that diabetes mellitus, 
for which service connection has been granted herein, is 
manifested by hyperglycemia.  Thus, the Board finds that the 
post-service medical evidence documents no disability 
productive of hypoglycemia for which service connection would 
be appropriate.

With respect to the Veteran's claimed impaired immunity, 
swollen prostate, and swollen lymph glands, although he is 
presumed to have been exposed to herbicides, he does not 
qualify as a radiation-exposed veteran.  See 38 C.F.R. § 
3.309.  Specifically, he did not serve in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946 and nothing in the Veteran's service records suggest 
that he was exposed to ionizing radiation through atmospheric 
nuclear detonation.  Id.  Moreover, he is not entitled to 
special development of these claims under 38 C.F.R. § 3.311, 
to include obtaining a dose estimate, as he does not have a 
"radiogenic disease." Radiogenic diseases include prostate 
cancer and lymphomas other than Hodgkin's disease, among 
others.  Prostate cancer, Hodgkin's disease, and non-
Hodgkin's lymphoma are among the disabilities presumed to be 
related to herbicide exposure.  See 38 C.F.R. §§ 3.309, 3.311 
(2008).  The presumptive disabilities do not include any 
disorders of the immune system.

The Board notes that in December 2007, the Veteran identified 
his impaired immunity disorder as rheumatoid arthritis, 
affecting his cervical spine and mandibular joints.  Post-
service treatment records do not report a diagnosis of 
rheumatoid arthritis.  Contrary to the Veteran's assertions, 
a November 2007 MRI of the brain did not reveal rheumatoid 
arthritis.  Further, the Veteran's cervical spine complaints 
have been diagnosed as due to cervical spine degenerative 
joint disease.  Thus, the Board concludes that the Veteran 
does not have a diagnosis of rheumatoid arthritis.  Moreover, 
this disorder is not presumptively related to either 
herbicides or radiation exposure.  Id.  

The presumptions apply to specific diagnosed diseases that 
have been determined to be related to herbicides and/or 
radiation-exposure.  The presumptions do not apply to 
symptoms related to organs or body systems that may be 
affected by these diseases.  In light of the above, the Board 
concludes that the Veteran does not have a disability of 
impaired immunity, swollen prostate, or swollen lymph glands, 
that may be related to service.

Finally, as to the Veteran's bilateral loss of vision, for 
determination of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Although VA regulations do not specifically define what 
constitutes a refractive error, myopia is noted as a type of 
refractive error in VA Manual M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B, para. 10(d).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The record shows that the Veteran had impaired visual acuity 
during service, but service treatment records are negative 
for any complaint, treatment, or diagnosis of a disorder of 
the eye that was causing the defective vision.  Service 
treatment records are also negative for any mention of the 
beating that allegedly affected the Veteran's eyes, and the 
Board notes that the August 1972 separation examination and 
April 1973 application for benefits and VA examination make 
no allegations as to a beating that injured the Veteran's 
eyes.  The August 1972 separation examination states that the 
Veteran's reported eye problems were his defective vision.

Similarly, post-service medical evidence only documents 
diagnoses of disorders of refraction and accommodation, 
requiring prescription eyewear.  No ocular pathology was 
documented, even by history.  Absent evidence of a 
superimposed disease or injury of the eyes, refractive error 
of the eyes is not considered a disability for purposes of 
service connection.  

The Court has held that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the 
reasons above, the Board has concluded that the Veteran does 
not have disabilities of hypoglycemia, impaired immunity, 
swollen prostate, swollen lymph glands, and bilateral loss of 
vision.  Accordingly, service connection for these claimed 
disorders is denied. 

IV. Conclusion

The Board acknowledges the Veteran's statements as to the 
severity, existence, and etiology of the disabilities for 
which benefits have been denied.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
difficulty hearing, headaches.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); see also Layno at 469.  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis, causation, and severity of a 
disability.  See Espiritu at 494.  Absent competent evidence 
documenting hearing thresholds greater than those reported 
above or disabilities related to TMJ syndrome, headaches, 
hypoglycemia, impaired immunity, swollen prostate, swollen 
lymph glands, and bilateral loss of vision that are a result 
of the Veteran's military service, the claims with regard to 
these disabilities must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the competent evidence weighs against the 
Veteran's claims.  Therefore, the preponderance of the 
evidence is against the Veteran's initial rating and service 
connection claims.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and his 
claims must be denied.  Id.


ORDER

An initial compensable rating for service-connected bilateral 
hearing loss is denied.

New and material evidence having been received, the claim to 
reopen the previously denied claim seeking service connection 
for loss of vision in the right eye is granted. 

Service connection for diabetes mellitus is granted.

Service connection for TMJ syndrome is denied.

Service connection for headaches is denied.

Service connection for alcoholism is denied.

Service connection for hypoglycemia is denied.

Service connection for impaired immunity, swollen prostate, 
swollen lymph glands, to include as due to exposure to 
herbicides and/or radiation, is denied.

Service connection for bilateral loss of vision is denied.


REMAND

The Veteran contends that he has PTSD as a result of 
intimidation by a superior officer who forced him to crawl 
through jet intakes while threatening to turn on the aircraft 
engine.  The Board determines that a remand is required so 
that the Veteran may be afforded a VA examination.

In this regard, the Board observes that the post-service 
medical evidence shows that the Veteran has PTSD symptoms, 
but that he does not meet the criteria for a PTSD diagnosis.  
However, the Veteran does have a diagnosis of generalized 
anxiety disorder.  When the record associates different 
diagnoses with the same symptoms, the nature of the Veteran's 
disorder is a question of fact for the Board, and once 
determined, the Board must address whether the Veteran's 
symptoms, regardless of diagnosis, are related to service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  The Board observes that 
the Veteran has also been diagnosed with depression.  
Entitlement to service connection for depression has been 
denied in a separate RO decision, which the Veteran has not 
appealed.  Thus, this Remand is only relevant to the 
Veteran's symptoms of PTSD and generalized anxiety disorder.

Additionally, these treatment records contain some 
implication that the Veteran's generalized anxiety disorder 
is related to his military service.  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the issue of entitlement to 
service connection for PTSD is remanded so that a VA 
psychiatric examination may be scheduled.

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA 
examination to determine the existence 
and etiology of a psychiatric disorder 
manifested by symptoms of PTSD and 
generalized anxiety disorder.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon review of the record 
and examination of the Veteran, the 
examiner must respond to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's symptoms of PTSD and/or 
generalized anxiety disorder are 
related to his active duty military 
service?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

The Board notes that the Veteran has 
also been diagnosed with depression.  
The etiology of the Veteran's 
depression is not at issue at this time 
as that disorder is subject to a 
separate adjudication by VA.  
Accordingly, the Board requests that 
the examiner limit the opinion, to the 
extent possible, to the etiology of 
symptoms of PTSD and/or generalized 
anxiety disorder only. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2009 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


